United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5096                                                September Term, 2022
                                                                      1:21-cv-02581-UNA
                                                      Filed On: September 13, 2022
David Hall Crum,

              Appellant

       v.

Ronna Lee Beck, Judge, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and statement of issues filed by appellant.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed on March 28,
2022 be affirmed. Appellant has not shown any error based on the district court’s
dismissal for failure to comply with Federal Rule of Civil Procedure 8(a). See SEC v.
Banner Fund Int’l, 211 F.3d 602, 613 (D.C. Cir. 2000) (the court need not consider
“asserted but unanalyzed” arguments) (internal quotation marks and citation omitted);
Jones v. Kirchner, 835 F.3d 74, 79 (D.C. Cir. 2016) (Rule 8 requires the pleadings to
“give the defendants fair notice of what the claim is and the grounds upon which it
rests”). Nor has appellant shown any error in the district court’s conclusion that the
judicial and prosecutorial defendants are entitled to immunity from any purported claim
for damages. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curiam)
(applying judicial immunity in damages suit against D.C. Superior Court judges);
Atherton v. D.C. Office of Mayor, 567 F.3d 672, 686 (D.C. Cir. 2009) (“prosecutors are
entitled to absolute immunity for conduct intimately associated with the judicial phase of
the criminal process”) (internal quotation marks and citation omitted).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5096                                                September Term, 2022

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2